Bowman, P. J.,
John M. Zook, who died December 13, 1952, directed in his will that his residuary estate shall be divided, equally between his daughters, Ruth Pauline Zook and Evelyn Zook. Included in the residuary estate are five lots of land upon which is erected a two-story brick apartment house situated in the Borough of Elizabethtown, Lancaster County. This real estate was appraised for transfer inheritance tax purposes at $39,000 and was included in the executor’s first and final account at the same value.
In an adjudication filed December 10, 1953,. we awarded to each of the daughters an undivided one-half interest in and to this unconverted real estate. .
Exceptions were filed to this award by the daughters. They allege that the court erred in not awarding the real estate to them as joint tenants with the right of survivorship in accordance with a request and stipulation signed by them and filed with the petition for adjudication.
This stipulation, which is the basis for the exceptions, requests “. . . the Orphans’ Court of Lancaster County, Pennsylvania, to decree that the property known as the apartment house situate on the west side of Hanover Street. . . shall be held by us both as tenants with the right of survivorship and not as tenants in common”.
How these distributees desire to hold this real estate is not for the court to decide or decree. We see nothing in the Fiduciaries Act of April 18,1949, P. L. 512, which precludes the eourt from awarding real estate in a schedule of distribution to an assignee of devisees upon presentation at the audit of a properly executed assignment or instrument of conveyance. *139Indeed we have done so on prior occasions. See, also, McCormick Estate, 1 Fid. Rep. 225. We do not, however, in the instant case regard the request to. the court to decree as to how the daughters shall hold the real estate an effective assignment or instrument of conveyance upon which an award to an assignee should be framed. We see no error in so holding.